State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 17, 2014                     105676
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

EDRICK L. ROUSE,
                    Appellant.
________________________________


Calendar Date:   June 3, 2014

Before:   Peters, P.J., Garry, Rose, Egan Jr. and Clark, JJ.

                             __________


     Abbie Goldbas, Utica, for appellant.

      Joseph A. McBride, District Attorney, Norwich (Michael J.
Genute of counsel), for respondent.

                             __________


Egan Jr., J.

      Appeal from a judgment of the County Court of Chenango
County (Revoir Jr., J.), rendered January 7, 2013, convicting
defendant upon his plea of guilty of the crime of criminal
possession of a controlled substance in the third degree.

      In full satisfaction of a three-count indictment, defendant
pleaded guilty to one count of criminal possession of a
controlled substance in the third degree in exchange for a
negotiated sentence of 3½ years in prison followed by three years
of postrelease supervision. During the course of the plea
proceeding, defendant requested that he be furloughed in order to
visit with his children prior to sentencing. When County Court
(Sullivan, J.) denied that request, defense counsel – although
acknowledging that the sought-after furlough was not a term of
                              -2-                105676

the plea agreement – immediately moved to withdraw the plea upon
defendant's behalf. This oral motion to withdraw defendant's
plea was denied, and the matter was adjourned for sentencing.
Prior thereto, defendant apparently attempted to file a written
motion to withdraw his plea and, further, requested a furlough to
attend his grandmother's funeral. When the requested furlough
was granted, defendant indicated that he would forgo his written
application to withdraw his plea and would pursue the initial
denial thereof on appeal. County Court (Revoir Jr., J.)
thereafter sentenced defendant as a second felony offender to the
agreed-upon sentence. Defendant now appeals.

      We affirm. "Whether a defendant should be permitted to
withdraw his or her plea rests within the sound discretion of the
trial court and, generally, such a motion should not be granted
absent a showing of innocence, fraud or mistake in the
inducement" (People v Barton, 113 AD3d 927, 928 [2014] [internal
quotation marks and citations omitted]; see People v Wilson, 101
AD3d 1248, 1249 [2012]). Here, a fair reading of the plea
colloquy compels but one conclusion – namely, that defendant's
requested furlough to visit with his children prior to sentencing
was not part and parcel of the plea agreement (compare People v
Brown, 14 NY3d 113, 115 [2010]) and, therefore, neither
defendant's subjective misunderstanding of that agreement nor his
disappointment upon learning that his furlough request was denied
affords a basis upon which to withdraw his plea (see People v
Leggett, 163 AD2d 862, 863 [1990]; cf. People v Weiss, 99 AD3d
1035, 1039 [2012], lvs denied 20 NY3d 1012, 1015 [2013]; see
generally People v Wilson, 101 AD3d at 1249). Accordingly,
defendant's motion in this regard was properly denied.

      To the extent that defendant now challenges the factual
sufficiency of his plea, we note that this claim was not raised
in his motion to withdraw his plea. Hence, this issue is not
preserved for our review (see People v Escalante, 16 AD3d 984,
984-985 [2005], lvs denied 5 NY3d 788, 793 [2005]).
Additionally, the narrow exception to the preservation
requirement was not triggered, "as defendant made no statements
during the plea allocution that cast doubt upon his guilt or the
voluntariness of his plea, or negated a material element of the
crime" (People v MacDonald, 113 AD3d 968, 968 [2014]; see People
                              -3-                  105676

v Harris, 82 AD3d 1449, 1449 [2011], lv denied 17 NY3d 953
[2011]). In any event, "defendant was not required to recite the
elements of his crime or engage in a factual exposition, as his
unequivocal affirmative responses to County Court's questions
were sufficient to establish the elements of the crime charged"
(People v Smith, 112 AD3d 1232, 1233 [2013], lv denied 22 NY3d
1203 [2014] [internal quotation marks and citation omitted]; see
People v Shurock, 83 AD3d 1342, 1343 [2011]).

     Peters, P.J., Garry, Rose and Clark, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court